UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7697


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LANCE D. YOUNG,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.     (5:05-cr-00063-FPS-1; 5:09-cv-
00116-FPS-JSK)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lance D. Young, Appellant Pro Se. Randolph John Bernard, OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lance D. Young seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief    on    his    28      U.S.C.       § 2255    (2012)      motion,     and      denying

reconsideration.           The orders are not appealable unless a circuit

justice    or    judge      issues      a   certificate      of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).

      When     the    district      court      denies    relief      on    the   merits,     a

prisoner        satisfies        this        standard       by     demonstrating         that

reasonable       jurists        would       find     that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on     procedural         grounds,       the     prisoner        must

demonstrate       both      that     the     dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Young has not made the requisite showing.                         Accordingly, we deny

a   certificate       of      appealability        and   dismiss     the    appeal.         We

dispense       with    oral      argument       because      the     facts       and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3